ORIGINAL                                            03/08/2022


                                          DA 21-0229
                                                                                                Case Number: DA 21-0229


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2022 MT 48N



PETER C. GRIGG,

               Plaintiff and Appellant,
                                                                        MAR 0 8 2022
         v.                                                           Bowen Greenwood
                                                                                        Court
                                                                    Clerk of Supreme
                                                                       Strate of IVIontana
BEAVERHEAD EMERGENCY MEDICAL SERVICES,

               Defendant and Appellee.



APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause No. DV 21-114A
                       Honorable Amy Eddy, Presiding Judge

                       District Court of the Fifth Judicial District,
                       In and For the County of Beaverhead, Cause No. DV 21-14372
                       Honorable Jennifer B. Lint, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Peter C. Grigg, Self-represented, Kalispell, Montana

                For Appellee:

                       Jill Gannon-Nagle, Law Office of Jill Gannon-Nagle, Dillon, Montana



                                                     Submitted on Briefs: February 16, 2022

                                                                Decided: March 8, 2022


Filed:


                                             Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Peter C. Grigg (Grigg), a self-represented litigant, appeals the May 4, 2021 Order

of the Montana Fifth Judicial District Court, Beaverhead County, dismissing his action

against Beaverhead Emergency Medical Services (BEMS). The court dismissed the action

after Grigg failed to respond to BEMS' M. R. Civ. P. 12(b)(6) motion to dismiss.

¶3     Grigg worked as a pararnedic and manager for BEMS approximately 16 days before

BEMS terminated his employment on January 29, 2021. On February 5, 2021, Grigg filed

a complaint in Flathead County District Court that alleged a bald claim of "unlawful

dismissal," with no further explanation or supporting factual allegations whatsoever. His

Complaint requested relief of "[f]our years of wages under Title 37 of MCA for unlawful

dismissal, retaliation, discrimination [and] workplace harassment." BEMS responded by

filing a motion to change venue to Beaverhead County, a Rule 12(b)(6) motion to dismiss

for failure to state a claim, and an answer to the Complaint. Thereafter, Grigg filed a

document denominated "initial disclosure [and] exhibits" that referenced witnesses and

documents, but he failed to respond to the pending motions.

¶4    On April 1, 2021, the Flathead County District Court granted a change of venue,

noting that Grigg had failed to respond to BEMS' motion and "deeming the motion
                                             2
well-taken pursuant to Rule 2(b), U.D.C.R." After the transfer, Hon. Judge Berger,

Beaverhead County District Court, recused himself and called in Hon. Judge Lint, Ravalli

County District Court, to preside over the matter. Judge Lint assumed jurisdiction on April

14, 2021, with venue remaining in Beaverhead County. On April 15, BEMS filed a motion

for surnmary ruling on its pending Rule 12(b)(6) motion to dismiss, arguing that Grigg's

continuing failure to respond to the motion constituted an admission the motion was

well-taken under the Montana Uniform District Court Rules. On May 4, 2021, the District

Court granted the motion, noting Grigg had not responded to BEMS' motion, despite more

than 30 days passing since the response deadline. Grigg filed an appeal with this Court on

May 13, 2021.

¶5     We review a district court's ruling on a Rule 12(b)(6) motion to dismiss de novo.

Plakorus v. Univ. of Mont., 2020 MT 312, ¶ 8, 402 Mont. 263, 477 P.3d 311 (citation

ornitted).

¶6     Grigg's appellate arguments are unclear, but he asserts that Beaverhead County

"fail[ed] to hold jurisdiction" over the action, and that the Flathead County District Court

should have decided on BEMS' motion to dismiss prior to transferring venue because the

motion was originally filed there. Grigg does not challenge the change of venue itself, and

it is clear that "[t]he court to which an action or proceeding is transferred has and exercises

over the same the like jurisdiction as if it had been originally commenced therein." Section

25-2-204, MCA. Given Grigg's failure to respond to the motion or otherwise object, the

action was properly transferred to Beaverhead County. Beaverhead County District Court

obtained and held jurisdiction over the action as if the pleadings and subsequent motions
                                              3
had originally been filed there, including BEMS' motion to dismiss, and properly decided

the motion.

       Grigg also appears to argue the District Court could not dismiss his case before

BEMS had responded to his "initial disclosures [and] exhibits" document. However, a

district court looks solely at the complaint when ruling on a Rule 12(b)(6) motion to

dismiss. Meagher v. Butte-Silver Bow City-County, 2007 MT 129, ¶ 15, 337 Mont. 339,

160 P.3d 552. While Grigg's use of a form complaint was not improper, he provided no

explanation or factual allegations whatsoever supporting his clairn, merely stating

"unlawful dismissal," an insufficient statement of his claim. "A claim is subject to

dismissal under Rule 12(b)(6) if it either fails to state a cognizable legal theory for relief or

states an otherwise valid legal claim but fails to state sufficient facts that, if true, would

entitle the claimant to relief under the claim." In re Estate of Swanberg, 2020 MT 153,

¶ 6, 400 Mont. 247, 465 P.3d 1165 (citation omitted) (emphasis added).

¶8     Further, Grigg indisputably did not respond to BEMS' motion to dismiss within

applicable time limits, or at all. BEMS served Grigg with the motion on or about March 8,

and a response was required by on or about March 25. MUDCR 2(b); M. R. Civ. P. 6(a)(1),

(d). The District Court did not rule until May 4, about 40 days after Grigg's deadline to

respond, but he still had not filed an answer brief. "Failure to file briefs may subject the

motion to summary ruling . . . . Failure to file an answer brief by the opposing party within

the time allowed shall be deemed an admission that the motion is well taken." MUDCR

2(c). The District Court correctly granted BEMS' motion to dismiss Grigg's Complaint.


                                               4
       We may award sanctions to the prevailing party in an appeal "determined to be

frivolous, vexatious, filed for purposes of harassrnent or delay, or taken without substantial

or reasonable grounds." M. R. App. P. 19(5). Sanctions may include attorney fees. M. R.

App. P. 19(5); Jonas v. Jonas, 2013 MT 202, 11 24-25, 371 Mont. 113, 308 P.3d 33. We

conclude Grigg has pursued an appeal in this matter that is wholly frivolous as being

without any substantial legal grounds, after he failed to properly respond to issues raised

in the litigation before the District Court, which caused unnecessary costs for BEMS. We

award BEMS its reasonable attorney fees on appeal as a sanction against Grigg. Having

so concluded, we do not herein enter a vexatious litigant declaration against Grigg.

¶10    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent.

¶11    We affirm and remand this matter to the District Court for entry of a judgment

against Grigg including the amount of BEMS' reasonable attorney fees on appeal.




We concur:



             Chief Justice
e94         4    16L.
      Justices




                        6